



Exhibit 10.1
CFO CONSULTING AGREEMENT
THIS CFO CONSULTING AGREEMENT (the "Agreement") is made and effective as of
August 3, 2016 (the "Effective Date"), by and between General Cable Corporation
(the "Company"), and Kreidler Advisory Services LLC ("Consultant").
WHEREAS, the Company desires to retain Consultant to act as the Company's
interim principal financial officer (as defined in the rules under the
Securities Exchange Act of 1934), and Consultant desires to serve in that
capacity;
WHEREAS, in that role Consultant will serve as the Company's Interim Chief
Financial Officer and will perform all functions related thereto;
NOW, THEREFORE, in consideration of the mutual promises and obligations herein,
and other valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:
1.             Consulting Services.  
     (a)      During the term of this Agreement, Consultant will provide the
Services (as defined below), as the Company's Interim Chief Financial
Officer.  The Services under this Agreement will all be performed by Robert C.
Kreidler and may not be delegated to other persons, including other employees of
Consultant. Consultant will provide the Services a minimum of three (3) full
business days per week, working at least three (3) business days per work week
at the Company's headquarters in Highland Heights, KY, or occasionally at such
other locations designated by Company as business needs may dictate.
Consultant's exact schedule and the days on which he works will be mutually
agreed upon by him and the Company’s President and Chief Executive Officer
(“CEO”). The Consultant will perform all duties and fulfill the responsibilities
typically completed or required of a Chief Financial Officer of a public company
in the United States, including, but not limited to, oversight of the Company's
accounting and finance organization (including Treasury and Tax functions),
financial and accounting compliance functions, preparing the Company's financial
statements and signing the Company's reports to be filed with the Securities and
Exchange Commission (for instance on Forms 10-Q, 10-K and 8-K), communicating
with shareholders, assisting in financing or other strategic transactions,
coordinating with the Company’s independent public accountants with respect to
quarterly reviews and annual audits, coordinating with the Chairman of the Audit
Committee and providing all information necessary, appropriate or required for
the Audit Committee, and such other duties reasonably requested by the Company’s
corporate officers or Board of Directors, consistent with the position of Chief
Financial Officer (the “Services”). Consultant shall exercise reasonable skill
and care in providing the Services hereunder, and shall perform the Services in
a professional manner, consistent with industry standards.
     (b)       If and to the extent requested by the Company’s CEO or Board of
Directors, following the termination of this Agreement, Consultant will provide
such assistance and certifications as may be requested or necessary in order to
enable the Company to make timely filing of its next succeeding quarterly or
annual report on Form 10-Q or 10-K, respectively, required to be filed by the
Company following the termination of this Agreement.  To the extent that
Consultant is requested to provide such assistance and certifications,
Consultant shall be compensated at the same rate as for the Services as
described herein, pro-rated based on the time spent in so doing, and for
purposes of this Agreement, such additional assistance and services shall be
deemed to be part of the Services hereunder.
     (c)      Consultant will report directly to the CEO, and/or to any other
party designated by the CEO.  Consultant's Services will begin the week of
August 8, 2016.
2.             Consultant's Fees and Expenses.   
(a)      During the term of this Agreement, the Company shall pay Consultant a
fee of $25,000 for each full week that Consultant provides Services. Payments
for Services shall be made to Consultant on a bi-weekly basis within




--------------------------------------------------------------------------------





one week after the receipt of an invoice from the Consultant. With regard to any
partial weeks, Consultant shall be paid a pro-rata fee based on a 24-hour work
week.
(b)      During the term of this Agreement, Consultant shall bill and the
Company shall reimburse the Consultant for all reasonable and approved
out-of-pocket expenses which are incurred in connection with the performance of
the Services hereunder, including, but not limited to, commuting and housing
costs each week, consistent with the Company’s expense reimbursement policy.
(c)      The Consultant is solely responsible for the payment of all income,
social security, employment-related, or other taxes incurred as a result of the
performance of the Services by Consultant under this Agreement and for all
obligations, reports, and timely notifications relating to such taxes. The
Company shall have no obligation to pay or withhold any sums for such taxes.
3.    Term & Termination.   This Agreement shall commence on the Effective Date
and shall continue until terminated as set forth below.
     (a)      Termination for Convenience.  Consultant may terminate this
Agreement at any time for any or for no reason by giving the Company thirty (30)
days' prior written notice of termination; the Company may terminate this
Agreement at any time for any or for no reason by giving Consultant five (5)
days’ prior written notice of termination.
     (b)      Termination for Cause.  The Company may immediately terminate
Consultant’s engagement for Cause upon written notice of termination to
Consultant, with the particular Cause being specified in such notice.   “Cause”
means any of the following in the Company's judgment: (a) Consultant’s conduct,
failure or omission which has, or may have, an adverse effect on the Company;
(b) Consultant’s act or acts amounting to gross negligence or willful misconduct
to the detriment of the Company; (c) Consultant’s fraud or embezzlement of funds
or property; or (d) Consultant’s breach of any covenant or agreement in Section
4 or 5 of this Agreement.
4.    Work Product. All Work Product (defined below) shall be work made for hire
by Consultant and owned by the Company.   If any of the Work Product may not, by
operation of law or otherwise, be considered work made for hire by Consultant
for the Company, or if ownership of all right, title, and interest to the legal
rights therein shall not otherwise vest exclusively in the Company, Consultant
hereby assigns to the Company, and upon the future creation thereof
automatically assign to the Company, without further consideration, the
ownership of all Work Product.  The Company shall have the right to obtain and
hold in its own name copyrights, patents, registrations, and any other
protection available in the Work Product.  Consultant agrees to perform, during
or after termination of Consultant’s engagement, such further acts as may be
necessary or desirable to transfer, perfect, and defend the Company’s ownership
of the Work Product as requested by the Company.   For purposes of this letter,
“Work Product” means the data, materials, formulas, research, documentation,
computer programs, communication systems, audio systems, system designs,
inventions (whether or not patentable), and all works of authorship, including
all worldwide rights therein under patent, copyright, trade secret, confidential
information, moral rights and other property rights, created or developed in
whole or in part by Consultant, while engaged by the Company and its affiliates,
within the scope of Consultant’s engagement or that otherwise relates in any
manner to the business or projected business of the Company and its affiliates.
5.    Confidentiality/ Non-Disparagement/ Non-Solicitation/ Non-Competition/
Company Policies.
(a)    The Consultant acknowledges that during the engagement he will have
access to and become acquainted with various confidential or proprietary
information, including pending or potential transactions, financial information
concerning the Company, its business plans, personnel and strategies, trade
secrets, inventions, innovations, processes, information, records and
specifications owned or licensed by the Company and/or used by the Company in
connection with the operation of its business including, without limitation, the
Company’s business and product processes, methods, customer lists, accounts and
procedures. The Consultant agrees that Consultant will not disclose any of the
aforesaid confidential or proprietary information, directly or indirectly, or
use any of them in any manner, either during the term of this Agreement or at
any time thereafter, except as required in the course of this engagement with
the Company. To the extent permitted by law and subject to Section 10 below,
upon receipt of any subpoena,


2

--------------------------------------------------------------------------------





court order, or other legal process compelling the disclosure of confidential or
proprietary information, Consultant agrees to give prompt written notice to the
Company so as to permit the Company to protect its interests in confidentiality
to the fullest extent possible. All files, records, documents, blueprints,
specifications, information, letters, notes, media lists, original
artwork/creative, notebooks, and similar items relating to the business of the
Company, whether prepared by the Consultant or otherwise coming into
Consultant’s possession, shall remain the exclusive property of the Company.
Consultant shall not retain any copies of the foregoing without the Company’s
prior written permission. Upon the termination of this Agreement, or whenever
requested by the Company, Consultant shall immediately deliver to the Company
all such files, records, documents, specifications, information, and other items
in Consultant’s possession or under Consultant’s control.
(b)    Consultant agrees that for so long as Consultant is engaged by the
Company or any of its affiliates hereunder and for a period of three years after
the date Consultant ceases to be engaged by the Company and its affiliates for
any reason, Consultant will not disparage the Company or its officers,
directors, or affiliates in any way, or through any medium. Consultant agrees to
provide full cooperation and assistance in assisting the Company to investigate
such statements if the Company reasonably believes that Consultant is the source
of any such statements. The foregoing shall not apply to statutorily privileged
statements made to governmental or law enforcement agencies. 
(c)    Consultant agrees that for so long as Consultant is engaged by the
Company or any of its affiliates hereunder and for a period of 12 months after
the date Consultant ceases to be engaged by the Company and its affiliates for
any reason, neither Consultant nor any company or other entity controlled by
Consultant (whether currently existing or hereafter acquired or formed) shall,
directly or indirectly, in any capacity, (i) solicit or induce, or attempt to
solicit or induce, any person who accepts employment with the Company and its
affiliates to leave the employ of the Company or any of its affiliates for any
reason whatsoever, or (ii) hire or employ any person who accepts employment with
the Company and its affiliates.
(d)    Consultant agrees that for so long as Consultant is engaged by the
Company or any of its affiliates hereunder, neither Consultant nor any company
or other entity controlled by Consultant (whether currently existing or
hereafter acquired or formed) shall, directly or indirectly, in any capacity,
engage in any employment or business activity for a company that competes with
the business of the Company and its affiliates, in any country in which the
Company or any of its affiliates does business. Consultant agrees that, given
the nature of the business of the Company and its affiliates and Consultant’s
position, the foregoing geographic scope is appropriate and reasonable.
(e)    Consultant agrees that Consultant will comply with the Company’s Code of
Ethics and Business Conduct and Insider Trading Policy, and Consultant will
comply with all applicable laws, rules and regulations in the performance of the
Services.
6.     Conflicts of Interest. The Consultant represents that Consultant is free
to enter into this Agreement and that this engagement does not violate the terms
of any agreement between the Consultant and any third party. Further, the
Consultant, in rendering Consultant’s duties, shall not utilize any invention,
discovery, development, improvement, innovation, or trade secret in which
Consultant does not have a proprietary interest.
7.    Indemnification and D&O Insurance. The Company agrees to defend, indemnify
(including, without limitation, by providing for the advancement of expenses and
reasonable attorneys’ fees) and hold harmless Consultant for any and all acts
taken or omitted to be taken by Consultant hereunder (except for bad faith,
gross negligence or willful misconduct) as if Consultant was an officer of the
Company to the extent provided in the charter and bylaws of the Company in
accordance with the same terms, conditions, limitations, standards, duties,
rights and obligations as are applicable to an officer. The provisions of this
Section shall survive any termination of this Agreement.
8.    Independent Consultant. This Agreement shall not render Consultant an
employee, partner, agent of, or joint venturer with the Company for any purpose.
Consultant is and will remain an independent contractor in his relationship to
the Company. The Company shall not be responsible for withholding taxes with
respect to the Consultant’s compensation hereunder. Consultant shall have no
claim against the Company hereunder or otherwise for vacation pay, sick leave,
retirement benefits, social security, worker’s compensation, health or
disability benefits, unemployment insurance benefits, or employee benefits of
any kind.


3

--------------------------------------------------------------------------------





9.    Remedies. Consultant acknowledges that breach of the provisions of
Sections 4 and 5 would result in irreparable injury and permanent damage to the
Company and its affiliates, which prohibitions or restrictions Consultant
acknowledges are both reasonable and necessary under the circumstances,
singularly and in the aggregate, to protect the interests of the Company and its
affiliates.  Consultant recognizes and agrees that the ascertainment of damages
in the event of a breach of Sections 4 and 5 would be difficult, and that money
damages alone would be an inadequate remedy for the injuries and damages that
would be suffered by the Company and its affiliates from breach by
Consultant.  Consultant therefore agrees: (i) that, in the event of a breach of
Sections 4 or 5,  the Company, in addition to and without limiting any of the
remedies or rights that it may have at law or in equity or pursuant to this
Agreement, shall have the right to injunctive relief or other similar remedy to
specifically enforce the provisions hereof; and (ii) to waive and not to
(A) assert any defense to the effect that the Company has an adequate remedy at
law with respect to any such breach, (B) require that the Company submit proof
of the economic value of any trade secret, or (C) require that the Company post
a bond or any other security.  Nothing contained herein shall preclude the
Company from seeking monetary damages of any kind, including reasonable fees and
expenses of counsel and other expenses, in a court of law. Consultant and the
Company agree to the exclusive jurisdiction of the courts located in Campbell
County, KY for all matters arising under this Agreement.
10.    Reports to Government Entities. Nothing in this Agreement shall restrict
or prohibit Consultant from initiating communications directly with, responding
to any inquiries from, providing testimony before, providing confidential
information to, reporting possible violations of law or regulation to, or from
filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation.  Please take
notice that federal law provides criminal and civil immunity to federal and
state claims for trade secret misappropriation to individuals who disclose a
trade secret to their attorney, a court, or a government official in certain,
confidential circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and
1833(b)(2), related to the reporting or investigation of a suspected violation
of the law, or in connection with a lawsuit for retaliation for reporting a
suspected violation of the law.  Consultant does not need the prior
authorization of the Company to engage in such communications with the
Regulators, respond to such inquiries from the Regulators, provide confidential
information or documents to the Regulators, or make any such reports or
disclosures to the Regulators.  Consultant is not required to notify the Company
that Consultant has engaged in such communications with the Regulators.
11.    Successors and Assigns. All of the provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, if any, successors, and permitted assigns.
12.    Choice of Law. The laws of the state of Kentucky shall govern the
validity of this Agreement, the construction of its terms and the interpretation
of the rights and duties of the parties hereto.
13.    Arbitration. Except as provided in Section 9, any controversies arising
out of the terms of this Agreement or its interpretation shall be settled in
Campbell County, KY in accordance with the rules of the American Arbitration
Association, and the judgment upon award may be entered in any court having
jurisdiction thereof.
14.    Headings. Section headings are not to be considered a part of this
Agreement and are not intended to be a full and accurate description of the
contents hereof.
15.    Waiver. Waiver by one party hereto of breach of any provision of this
Agreement by the other shall not operate or be construed as a continuing waiver.
16.    Assignment. The Consultant shall not assign any of his rights under this
Agreement, or delegate the performance of any of his duties hereunder, without
the prior written consent of the Company.
17.    Notices. Any and all notices, demands, or other communications required
or desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if personally served, or if deposited


4

--------------------------------------------------------------------------------





in the United States mail, certified or registered, postage prepaid, return
receipt requested. If such notice or demand is served personally, notice shall
be deemed constructively made at the time of such personal service. If such
notice, demand or other communication is given by mail, such notice shall be
conclusively deemed given five days after deposit thereof in the United States
mail addressed to the party to whom such notice, demand or other communication
is to be given as follows:
If to the Consultant:
Kreidler Advisory Services
 
Robert C. Kreidler
 
1760 Tamarack Trail
 
Skaneateles, NY 13152


 
 
If to the Company:
General Cable Corporation
 
Attention: SVP & General Counsel
 
4 Tesseneer Rd.
 
Highland Heights, KY 41076



Any party hereto may change its address for purposes of this paragraph by
written notice given in the manner provided above.
18.    Modification or Amendment. No amendment, change or modification of this
Agreement shall be valid unless in writing signed by the parties hereto.
19.    Entire Understanding. This document and any exhibit attached constitute
the entire understanding and agreement of the parties, and any and all prior
agreements, understandings, and representations are hereby terminated and
canceled in their entirety and are of no further force and effect.
20.    Unenforceability of Provisions. If any provision of this Agreement, or
any portion thereof, is held to be invalid and unenforceable, then the remainder
of this Agreement shall nevertheless remain in full force and effect.
21.    Survival. The covenants and agreements of the Consultant contained
Sections 4, 5, 7, 8, 9, 12, and 13 above shall survive the termination of this
Agreement.
IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first written above. The parties hereto agree that facsimile signatures
shall be as effective as if originals.
 
General Cable Corporation
 
Kreidler Advisory Services
 
 
 
 
 
By:
/s/ Michael T. McDonnell
 
By:
/s/ Robert C. Kreidler
 
Michael T. McDonnell
 
 
Robert C. Kreidler
Title:
President and CEO
 
Title:
Principal

            






5

--------------------------------------------------------------------------------





ACKNOWLEDGEMENT AND ACCEPTANCE BY ROBERT C. KREIDLER
The undersigned acknowledges that he will be performing the Services described
in the foregoing Agreement for Kreidler Advisory Services LLC and, as a result,
he hereby agrees, in his individual capacity, to all of the covenants and
agreements contained in the Agreement, and all references to covenants and
agreements by “Consultant” in the Agreement shall include the undersigned
individually.
/s/ Robert C. Kreidler
 
Robert C. Kreidler
 
 
 







6